195 S.W.3d 927 (2004)
359 Ark. 255
Torry Dontae TIMMONS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-1048.
Supreme Court of Arkansas.
October 21, 2004.
Steve J. Jackson, for appellant.
No response.

MOTION FOR RULE ON CLERK
PER CURIAM.
Appellant Torry Dontae Timmons, by and through his attorney, has filed a motion for rule on clerk. His attorney, Steve J. Jackson, states in the motion that the record was tendered late due to a mistake on his part.
We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.